BISTLINE, Justice,
specially concurring:
I have concurred, but believe that counsel will be disappointed, as am I, that footnote 1 of the Court’s opinion is not its central theme. Counsel for appellant has performed commendably in obtaining the district court order detailed in the footnote. The Court implicitly approves that order; I expressly approve it. Either way, I would hope that the trial bench and bar understand that a saving gloss was placed on I.C. § 18-212, and that this Court’s opinion gives that decision precedential value throughout Idaho.
HUNTLEY, J., concurs.